Order entered September 1, 2015




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-15-00036-CV

                      SEIKILOS HOLDINGS, LLC, ET AL., Appellants

                                                  V.

             EDWARD “LANNY” HOULLION, INDIVIDUALLY AND
       AS GENERAL PARTNER OF HOULLION FAMILY, LP, ET AL., Appellees

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-13053

                                              ORDER
       In an order dated July 8, 2015, we granted the third extension motion of Vielica Dobbins,

Official Court Reporter for the 134th Judicial District Court and ordered Ms. Dobbins to file the

reporter’s record by July 31, 2015. As of today’s date, the reporter’s record has not been filed.

Accordingly, we ORDER Ms. Dobbins to file the reporter’s record by SEPTEMBER 9, 2015.

We caution Ms. Dobbins that failure to file the reporter’s record by SEPTEMBER 9, 2015 may

result in this Court ordering that she not sit as a court reporter until she complies.

       Before the Court is appellants’ August 31, 2015 fourth motion for an extension of time to

provide this Court with the name, State Bar number, address, and telephone number of new

counsel. We consider the motion only as to individual appellants John C. Golfis and Julie
Nguyen because corporate appellants cannot appear before this Court without counsel. See TEX.

R. CIV. P. 7; Kunstoplast of Am., Inc. v. Formosa Plastics Corp., 937 S.W.2d 455, 456 (Tex.

1996) (per curiam). Appellants explain in their motion that attorneys they are interviewing are

waiting to review the reporter’s record.     We GRANT the motion and extend the time to

OCTOBER 2, 2015. Failure to provide the information by OCTOBER 2, 2015 may result in

the dismissal of appellants Seikilos Holdings, LLC and Seikilos FX Studios, LLC as parties to

this appeal without further notice.

       We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to the Honorable Dale Tillery, Judge of the 134th Judicial District Court, Ms.

Dobbins, pro se appellants, and counsel for appellees.

                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE